Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4, 7, 9-11, 14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castellani (European Patent Application 3351772) in view of Villaume (US Publication No. 20050006524).
For Claim 1, Castellani teaches: A method for operating an aircraft power plant comprising an engine coupled to a variable-pitch propeller ([0002] and figure 1, disclosing a propeller coupled to power turbine via a power shaft. [0009-0010], disclosing blade pitch changes during forward to reverse operation, hence a variable pitch propeller) capable of generating forward and reverse thrust, the method comprising ([0023], disclosing verification of safety condition to allow transition from forward to reverse operating mode. As the system performs the check without pilot’s input and engages the transition process from forward to reverse thrust, the system is automatic. [0009], disclosing full reverse is demanded at “aborted takeoff”. Propellers provide thrust for aircraft to move and forward thrust is when propeller provides thrust for forward motion of aircraft and reverse thrust is for backward motion (also deceleration)):

receiving a request to enable a mode for automated reverse thrust ([0023], disclosing Engine Control System receives request from pilot to transition between forward and reverse operation modes. As the control system verifies if safety condition is met and only transitions to reverse mode when the condition is met, the reverse mode is automated reverse thrust mode); 
determining that reverse thrust conditions have been met when the aircraft is on-ground ([0037-0038], disclosing a WOW (weight on wheels) condition to be met for state transition. 

and triggering reverse thrust of the propeller when the mode for automated reverse thrust is enabled and the reverse thrust conditions have been met (Figure 5 disclosing safety condition check to engage Reverse mode. [0023], disclosing that safety conditions must be met for enabling Reverse mode operation).

Castellani does not explicitly disclose: a blade angle of the propeller is below a blade angle threshold and a position of a power lever is at a selected idle region of the power lever.

However Castellani does teach monitoring propeller pitch as a safety condition to enable reverse mode ([0046], disclosing propeller pitch is monitored as an additional safety condition to engage reverse mode does). And discloses monitoring power lever position ([0036], Transition to happen only when safety conditions are met and power lever position is also in reverse position. [0015]). Castellani further teaches of moving lever to idle position ([0015], disclosing that pilot is instructed to shift lever from forward to idle, maintain idle position and then shift to reverse).

It would have been obvious to one having ordinary skill in the art before filing date of claimed invention to modify art of Castellani to define blade pitch threshold and requirement of power lever to be in ‘idle’ position for reverse thrust to be engaged as an additional requirement for safety check for enabling reverse thrust thereby improving safety.



Villaume teaches request for automated reverse thrust originating from a source other than a reverse thrust regime of a power lever of the aircraft ([0020], disclosing braking unit that automatically controls said braking means on the basis of received deceleration orders. [0031], disclosing computing unit calculates deceleration orders. [0041], disclosing computing unit determines a deceleration order and sends it to the braking unit in order automatically to brake the aircraft. [0054], disclosing engine reverse thrust is braking means. [0060], disclosing a rotary button connected to the braking unit 3 by a link 12 and enabling an operator to turn it on and to turn it off and, optionally, to select a particular deceleration (or braking) level. Therefore braking unit performs automatic braking when it is turned on by operator and vice versa). Villaume also teaches triggering reverse thrust in absence of a direct request for reverse thrust from the power lever of the aircraft (([0020], disclosing braking unit that automatically controls said braking means on the basis of received deceleration orders. [0031], disclosing computing unit calculates deceleration orders. [0041], disclosing computing unit determines a deceleration order and sends it to the braking unit in order automatically to brake the aircraft. [0054], disclosing engine reverse thrust is braking means. [0060], disclosing a rotary button connected to the braking unit 3 by a link 12 and enabling an operator to turn it on and to turn it off and, optionally, to select a particular deceleration (or braking) level. [0041-0043], disclosing computing unit determines a deceleration order and sends it to braking unit to automatically 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Castellani to use a rotary to enable reverse thrust mode with the request originating from a source other than a reverse thrust regime of a power lever of the aircraft. And triggering reverse thrust in the absence of a direct request for reverse thrust from the power lever of the aircraft as taught by Villaume as an independent and exclusive source of automatic reverse thrust request. 

For Claim 4, Castellani modified through Villaume teaches: The method of claim 1, 
Castellani further teaches: wherein the aircraft is on ground when a weight-on-wheels condition of the aircraft is met ([0037-0038], disclosing a WOW (weight on wheels) condition to be met for state transition. State transition is a transition between forward and reverse modes. WOW condition confirms that the aircraft’s wheels are on the ground).

For Claim 7, Castellani modified through Villaume teaches: The method of claim 1, 
Castellani further teaches: wherein triggering reverse thrust of the propeller comprises applying reverse thrust for a period of time determined based on a weight of the aircraft ([0037-0038], disclosing a WOW (weight on wheels) condition to be met for state transition. State transition is a transition between forward and reverse modes. WOW condition confirms that the aircraft’s 

For Claim 9, Castellani modified through Villaume teaches: The method of claim 1, 
Castellani further teaches: further comprising ending the reverse thrust when the power lever is moved out of the selected idle region ([0003-0004], disclosing Electronic Control Unit manages turbine engine according to input power demand that originates from power level and power lever has an idle position. A forward mode is indicated when lever position is above idle position and reverse mode is indicated when position is below idle position. Hence when lever position is above idle position, reverse thrust ends. See also Claim 1 for incorporation of “idle” to activate reverse thrust mode. When lever is moved above the idle region i.e. forward mode, reverse thrust mode ends).

For Claim 10, Castellani modified through Villaume teaches: The method of claim 1, 
Castellani further teaches: further comprising ending the reverse thrust in response to receiving a request to disable the mode for automated reverse thrust ([0023], disclosing Engine Control System receives  request from pilot to transition between forward and reverse operation modes. As the control system verifies if safety condition is met and only transitions to reverse mode when the condition is met, the reverse mode is automated reverse thrust mode. [0003-0004], disclosing Electronic Control Unit manages turbine engine according to input power demand that originates from power level and power lever has an idle position. A forward mode is indicated when level position is above idle position and reverse mode is indicated when position is below idle position. Therefore when the pilot moves the lever out of the region that 

For Claim 11, Castellani teaches: A system for operating an aircraft power plant comprising an engine coupled to a variable-pitch propeller capable of generating forward and reverse thrust, the system comprising: at least one processing unit([0002] and figure 1, disclosing a propeller coupled to power turbine via a power shaft. [0009-0010], disclosing blade pitch changes during forward to reverse operation, hence a variable pitch propeller. [0003], disclosing electronic control system containing a processing unit to manage the engine); 
and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the processing unit for: receiving a request to enable a mode for automated reverse thrust ([0003-0004], disclosing software instructions stored in a non-volatile memory to meet input power demand from pilot’s power lever. Position of power level indicates forward or reverse mode); 

determining that reverse thrust conditions have been met when the aircraft is on-ground ([0037-0038], disclosing a WOW (weight on wheels) condition to be met for state transition. State transition is a transition between forward and reverse modes. WOW condition confirms that the aircraft’s wheels are on the ground), 

and triggering reverse thrust of the propeller when the mode for automated reverse thrust is enabled and the reverse thrust conditions have been met (Figure 5 disclosing safety condition check to engage Reverse mode. [0023], disclosing that safety conditions must be met for enabling Reverse mode operation).


However Castellani does teach monitoring propeller pitch as a safety condition to enable reverse mode ([0046], disclosing propeller pitch is monitored as an additional safety condition to engage reverse mode does). And discloses monitoring power lever position ([0036], Transition to happen only when safety conditions are met and power lever position is also in reverse position. [0015]). Castellani further teaches of moving lever to idle position ([0015], disclosing that pilot is instructed to shift lever from forward to idle, maintain idle position and then shift to reverse).

It would have been obvious to one having ordinary skill in the art before filing date of claimed invention to modify art of Castellani to define blade pitch threshold and requirement of power level to be in ‘idle’ position for reverse thrust to be engaged as an additional requirement for safety check for enabling reverse thrust thereby improving safety.

Furthermore, as the position of power lever serves as source of request to enable mode of automated reverse thrust as well as condition to trigger automated reverse thrust, Castellani does not teach “the request originating from a source other than a reverse thrust regime of a power lever of the aircraft”. Furthermore Castellani does not teach triggering reverse thrust “in absence of a direct request for reverse thrust from the power lever of the aircraft”.

Villaume teaches request for automated reverse thrust originating from a source other than a reverse thrust regime of a power lever of the aircraft ([0020], disclosing braking unit that 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Castellani to use a rotary to enable 

For Claim 14, Castellani modified through Villaume teaches: The method of claim 11, 
Castellani further teaches: wherein the aircraft is on ground when a weight-on-wheels condition of the aircraft is met ([0037-0038], disclosing a WOW (weight on wheels) condition to be met for state transition. State transition is a transition between forward and reverse modes. WOW condition confirms that the aircraft’s wheels are on the ground).

For Claim 17, Castellani modified through Villaume teaches: The method of claim 11, 
Castellani further teaches: wherein triggering reverse thrust of the propeller comprises applying reverse thrust for a period of time determined based on a weight of the aircraft ([0037-0038], disclosing a WOW (weight on wheels) condition to be met for state transition. State transition is a transition between forward and reverse modes. WOW condition confirms that the aircraft’s wheels are on the ground. Reverse thrust is activated when weight of the aircraft is detected. If weight is detected early, reverse thrust is applied early and vice versa. Hence the duration of reverse thrust operation depends on the weight of the aircraft).

For Claim 19, Castellani modified through Villaume teaches: The system of claim 11, 
 	Castellani further teaches: wherein the program instructions are further executable by the at least one processing unit for ending the reverse thrust when the power lever is moved out of the selected idle region([0003-0004], disclosing Electronic Control Unit manages turbine 

For Claim 20, Castellani modified through Villaume teaches: The system of claim 11, wherein the program instructions are further executable by the at least one processing unit for ending the reverse thrust in response to receiving a request to disable the mode for automated reverse thrust ([0023], disclosing Engine Control System receives request from pilot to transition between forward and reverse operation modes. As the control system verifies if safety condition is met and only transitions to reverse mode when the condition is met, the reverse mode is automated reverse thrust mode. [0003-0004], disclosing Electronic Control Unit manages turbine engine according to input power demand that originates from power level and power lever has an idle position. A forward mode is indicated when level position is above idle position and reverse mode is indicated when position is below idle position. Therefore when the pilot moves the lever out of the region that indicates reverse mode i.e. below idle position, this is taken as a request to disable automated reverse mode).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Castellani (European Patent Application 3351772) in view of Villaume (US Publication No. 20050006524) and Voisard (U.S. Patent No. 4648798).

For Claim 2, Castellani modified through Villaume teaches:  The method of claim 1, 
Castellani teaches of idle region for power level ([0003-0004], disclosing Electronic Control Unit manages turbine engine according to input power demand that originates from power level and power lever has an idle position. A forward mode is indicated when level position is above idle position and reverse mode is indicated when position is below idle position). Castellani does not disclose a range of idle position, therefore:

Castellani does not disclose: wherein the selected idle region is a “range between a ground idle position and a flight idle position of the power lever, inclusive of the ground idle position and the flight idle position”.

Voisard teaches of ground idle and flight idle positions for power lever (Column 2 lines 34-46, disclosing the change in blade pitch angle between ground idle and flight angle level positions).

It would have been obvious to one having ordinary skill in art before effective filing date of claimed invention to modify art of Castellani to have selected idle region is a range between a ground idle position and a flight idle position of the power lever, inclusive of the ground idle position and the flight idle position as taught by Voisard to have more resolution in idle region.

For Claim 3, Castellani modified through Villaume teaches: The method of claim 1, 
Castellani does not explicitly teach wherein the selected idle region is a flight idle position of the power lever.



It would have been obvious to one having ordinary skill in art before effective filing date of claimed invention to modify art of Castellani to have selected idle region is a flight idle position of the power lever as taught by Voisard as a condition for reverse thrust engagement thus ensuring throttle is in the correct range and improving safety.

For Claim 12, Castellani modified through Villaume teaches:  The method of claim 11, 
Castellani teaches of idle region for power level ([0003-0004], disclosing Electronic Control Unit manages turbine engine according to input power demand that originates from power level and power lever has an idle position. A forward mode is indicated when level position is above idle position and reverse mode is indicated when position is below idle position). Castellani does not disclose a range of idle position, therefore:

Castellani does not disclose: wherein the selected idle region is a “range between a ground idle position and a flight idle position of the power lever, inclusive of the ground idle position and the flight idle position”.

Voisard teaches of ground idle and flight idle positions for power lever (Column 2 lines 34-46, disclosing the change in blade pitch angle between ground idle and flight angle level positions).
It would have been obvious to one having ordinary skill in art before effective filing date of claimed invention to modify art of Castellani to have selected idle region is a range between a 

For Claim 13, Castellani modified through Villaume teaches: The method of claim 11, 

Castellani does not teach selected idle region is a flight idle position of the power lever. 

Voisard teaches of ground idle and flight idle positions for power lever (Column 2 lines 34-46, disclosing the change in blade pitch angle between ground idle and flight angle level positions).

It would have been obvious to one having ordinary skill in art before effective filing date of claimed invention to modify art of Castellani to have selected idle region is a flight idle position of the power lever as taught by Voisard as a condition for reverse thrust engagement thus ensuring throttle is in the correct range and improving safety. 

Furthermore, the claimed invention and Castellani both require the aircraft to be on ground (See Claim 11 for weight on wheels condition) as a condition to engage reverse thrust mode. Introducing a condition for power level to flight idle position does not change actual transition condition or timing (See MPEP 4144.04).

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Castellani (European Patent Application 3351772) in view of Villaume (US Publication No. 20050006524) and Moreno (U.S. Publication No. 20160121998).

For Claim 5, Castellani modified through Villaume teaches: The method of claim 1, 

Castellani does not teach: further comprising determining that the reverse thrust conditions have been met when a “forward airspeed of the aircraft is below a minimum forward speed threshold”.

Moreno teaches: determining that the reverse thrust conditions have been met when a forward airspeed of the aircraft is below an minimum forward speed threshold ([0022-0027], disclosing control system is ready for transition to negative pitch when aircraft speed is below a predefined threshold).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Castellani to determine that the reverse thrust conditions have been met when a forward airspeed of the aircraft is below an minimum forward speed threshold as taught by Moreno as an additional safety condition for transitioning into reverse thrust mode.

For Claim 15, Castellani modified through Villaume teaches: The system of claim 11, 

Castellani does not disclose: wherein the program instructions are further executable by the at least one processing unit for determining that the reverse thrust conditions have been met when a “forward airspeed of the aircraft is below a minimum forward speed threshold”.
Moreno teaches: determining that the reverse thrust conditions have been met when a forward airspeed of the aircraft is below an minimum forward speed threshold ([0022-0027], disclosing 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Castellani to determine that the reverse thrust conditions have been met when a forward airspeed of the aircraft is below an minimum forward speed threshold as taught by Moreno as an additional safety condition for transitioning into reverse thrust mode.

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castellani (European Patent Application 3351772) in view of Villaume (US Publication No. 20050006524) and Schneider (U.S. Patent No. 5029091).

For Claim 6, Castellani modified through Villaume teaches: The method of claim 1, 
Castellani further teaches: wherein triggering reverse thrust comprises decreasing the blade angle of the propeller towards a full reverse blade angle (Figure 6 and [0040-0041], disclosing decreasing blade pitch angle. [0009-0010], disclosing propeller pitch is changed for transition from forward to reverse mode. Propellers provide thrust for aircraft to move and forward thrust is when propeller provides thrust for forward motion of aircraft and reverse thrust is for backward motion (also deceleration)). [0011-0015], disclosing high probability of propeller over speed and damage when pitch is reduced.

Figure 6 discloses the transition from one pitch angle to final pitch angle takes some time but Castellani does not explicitly disclose changing the pitch “at a predetermined rate”.


Schneider discloses rate limiting pitch increment and decrement. (Figure 3 block 15 shows rate limit for pitch decrement.  Column 1 line 65 - Column 2 line 8 explaining the objective of invention is to ensure the change of propeller absorbed power does not exceed capability of engine rate of delivered power).
Schneider also discloses the importance of matching propeller pitch to engine delivered power (Column 1 lines 20-45, disclosing a decrease in blade angle causes propeller over speed due to lag in engine. It is preferred to keep the speed of propeller constant because auxiliary equipment is driven by the propeller). Hence change in engine power has to be in sync with change in propeller blade pitch.
	
To avoid propeller over speed and under speed, rate of propeller pitch change and rate of engine power change have to be in sync.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Castellani to define a rate at which propeller pitch is changed and synchronize engine power with it as taught by Schneider to prevent propeller over speed, as well as mitigate damage and engine stall.

For Claim 16, Castellani modified through Villaume teaches: The system of claim 11, 
Castellani further teaches: wherein triggering reverse thrust comprises decreasing the blade angle of the propeller towards a full reverse blade angle (Figure 6 and [0040-0041], disclosing decreasing 

Figure 6 discloses the transition from one pitch angle to final pitch angle takes some time but Castellani does not explicitly disclose changing the pitch “at a predetermined rate”.
Furthermore Castellani does not disclose: and increasing engine power at a predetermined rate towards a full reverse power of the engine.

Schneider discloses the importance of matching propeller pitch to engine delivered power (Column 1 lines 20-45, disclosing a decrease in blade angle causes propeller over speed due to lag in engine. It is preferred to keep the speed of propeller constant because auxiliary equipment is driven by the propeller). Hence change in engine power has to be in sync with change in propeller blade pitch.
	
To avoid propeller over speed and under speed, rate of propeller pitch change and rate of engine power change have to be in sync.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Castellani to define a rate at which propeller pitch is changed and synchronize engine power with it as taught by Schneider to prevent propeller over speed, as well as mitigate damage and engine stall.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castellani (European Patent Application 3351772) in view of Villaume (US Publication No. 20050006524) and Flight Safety Foundation (NPL, FAF ALAR Briefing Note 8.4—Breaking Devices, Flight Safety Digest Aug-Nov 2000).

For Claim 8, Castellani modified through Villaume teaches: The method of claim 1, 
Castellani does not disclose: further comprising ending the reverse thrust when a “forward airspeed of the aircraft is below a ground minimum speed threshold”.

Castellani discloses safety conditions to enable reverse thrust (See Claim 1 for conditions to enable reverse thrust more) such as power level position, blade angle, weight on wheels etc. 

Flight safety foundation teaches speed threshold to exit reverse thrust mode (Figure 3 disclosing reverse thrust force is at lowest magnitude below airspeed of 60 knots. Page 175 Column 1 first 3 lines, disclosing thrust reversers should be returned to reverse idle at low air speed to prevent engine stall or foreign object damage and stowed at taxi speed . Page 175 column 2 second paragraph disclosing a threshold of 60 knots is defined to for reversers to be returned to idle position and taxi speed is defined for reversers to be stowed. Page 175 column 1 under heading Typical Landing Roll, disclosing deceleration forces  as a function of decelerating air speed i.e. touchdown speed to taxi speed. Hence airspeed is the forward airspeed of the aircraft). 
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Castellani to exit reverse thrust mode when aircraft speed is below a predetermined threshold as taught by Flight Safety Foundation to prevent engine stalls and only slow down the aircraft up to taxi speed.

For Claim 18, Castellani modified through Villaume teaches: The system of claim 11, 
Castellani does not disclose: wherein the program instructions are further executable by the at least one processing unit for ending the reverse thrust “when a forward airspeed of the aircraft is below a ground minimum speed threshold”.

Castellani discloses safety conditions to enable reverse thrust (See Claim 1 for conditions to enable reverse thrust more) such as power level position, blade angle, weight on wheels etc. 

Flight safety foundation teaches speed threshold to exit reverse thrust mode (Page 165 disclosing thrust reversers should be returned to reverse idle at low air speed to prevent engine stall or foreign object damage and stowed at taxi speed. A threshold of 60 knots is defined to for reversers to be returned to idle position and taxi speed is defined for reversers to be stowed). 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Castellani to exit reverse thrust mode when aircraft speed is below a predetermined threshold as taught by Flight Safety Foundation to prevent engine stalls and only slow down the aircraft up to taxi speed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664